Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

Applicant's amendment to the claims and Remarks have been fully considered.  In light of the Applicant's amendment and Supplemental amendments, claims 35-38 are allowed and renumbered 1-4.  

Given that applicant has amended the claims to now recite specific compounds, the 112(b) rejection is now moot.  Consequently, the 112(b) rejection of claims 26-29 and 31-33 is hereby withdrawn. 

Given that applicant has amended the claims to now recite specific compounds that applicant has demonstrated to be effective in binding β-amyloid, the enzyme involved in Alzheimer disease (AD), the 112(a) scope of enablement rejection of claims 26-28 and 31-33 is now moot. Consequently, the 112(a) rejection of claims 26-28 and 31-33 is hereby withdrawn. 

	Given that applicant is now reciting specific compounds and has demonstrated on the record that various compounds tested in table 2 of the specification is useful in binding β-amyloid and thus useful for treating AD, the 103(a) rejection of claims 26-28 

The following is an examiner's statement of reasons for allowance: Claims 35-38 are drawn to a method of treating Alzheimer’s disease (AD) comprising the step of administering to a subject in need thereof a compound selected from the list in claim 35 or a pharmaceutically acceptable salt of any of the aforementioned compounds as delineated in claim 35.  There is no prior art that teaches the particular method of treatment, particularly with the specific compounds delineated in claims 35 and 36. Moreover, Applicant has demonstrated in the specification that several of the compounds in claims 35 and 36 are able to bind β-amyloid.  Consequently, such compounds would be effective in treating AD.  Since the present claims require the use of specific compounds, and no prior art anticipates and/or renders obvious the particular method of claim 35, claims 35-38 are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 35-38 (renumbered 1-4) are allowed.


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
03/19/2021